DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-17 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Objections
Claim 16 is objected to because of the following informalities:  “the terminal” lacks antecedent basis in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being Seki et al., US Patent Application Publication No. 2018/0081350, hereinafter Seki, in view of Zuta et al., US Patent Application Publication No. 2009/0063427, hereinafter Zuta.  A detailed analysis follows.  Method claim 17 is the broadest and is analyzed first.
	Claim 17:
	17. A drawing management method for managing various types of drawings of a plant using a computer (Seki:  describes instrumentation database 16 stores a piping and instrument diagram (P&ID), a process flow diagram (PFD), a piping arrangement diagram, a photograph, and the like as the plant diagrams, refer to paragraph [0061], describes displaying one type of drawing followed by another type of drawing “from a whole diagram to PFD, and from PFD to P&ID (or a facility arrangement diagram),”, refer to paragraph [01250], describes displaying changes, refer to paragraphs [0005] and [0126].), the drawing management method comprising: 
	notifying a user or terminal apparatus handling a second type of drawing different from a first type of drawing of information related to a difference in the first type of drawing acquired based on a comparison between a new version and an old version of the first type of drawing (Seki:  describes handling first and second types of drawings and displaying trend changes and proving a notification of change, refer to paragraphs [0005] and [0126], however, silent as to notifying a user or terminal apparatus as to comparison between a new version and an old version of the first type of drawing.  Zuta:  describes notifying a user or terminal apparatus as to comparison between a new version and an old version of the first type of drawing, refer to paragraphs [0218], [0697], and [1184].).  

	Zuta describes notifying a user or terminal apparatus as to comparison between a new version and an old version of the first type of drawing, refer to paragraphs [0218], [0697], and [1184].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Zuta to modify Seki to notifying a user or terminal apparatus handling a second type of drawing as to comparison between a new version and an old version of the first type of drawing because this will allow the user to see changes between drawings such as when Seki performs displaying of one type of drawing followed by another type of drawing “from a whole diagram to PFD, and from PFD to P&ID (or a facility arrangement diagram)”, thereby facilitating plant drawings review.
Claim 1:
Claim 1 is a drawing management apparatus claim version of drawing management method claim 17 and claim 1 is rejected for same rationale given for claim 17.  Regarding claimed processor and communication interface Seki use same hardware, refer to FIGs. 1 and 2, control network N2 interfaces controller 12 and plant state displaying apparatus 15 having a processor 24.
Claim 7:
7. The drawing management apparatus of claim 1, wherein the processor is 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of real time to modify Seki to perform the comparison when acquiring the new version of the first type of drawing.
Claim 13:
13. The drawing management apparatus of claim 1, wherein the processor is configured to perform the comparison when a predetermined period is reached (Seki:  comparison process is based on time information, refer to claims 8 and 20, paragraphs  [0017], [0029], and [0098]).  
Claim 16:
Claim 16 is a drawing management system claim version of drawing management method claim 17 and claim 16 is rejected for same rationale given for claim 17.  Regarding claimed terminal apparatus refer to Seki FIGs. 1 and 2 where plant state displaying apparatus 15 having a processor 24 is interfaced with controller 12 via control network N2. 
Allowable Subject Matter
Claims 2-6, 8-12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art of record fails to teach or suggest in the context of dependent claim 2 and parent claim 1 “wherein the processor is configured to notify, via the communication interface, the user or the terminal apparatus handling the second type of drawing of information related to an element necessary in the second type of drawing among elements included in the difference in the first type of drawing” (emphasis added).
Claims 4 and 10:
The prior art of record fails to teach or suggest in the context of dependent claim 4 and parent claim 1 “wherein the processor is configured to notify, via the communication interface, the user or the terminal apparatus handling the second type of drawing of information related to an element not reflected in the second type of drawing among elements included in the difference in the first type of drawing” (emphasis added).  
Claim 14:
The prior art of record fails to teach or suggest in the context of dependent claim 14 and parent claim 1 “wherein the processor is configured to notify, via the communication interface, the user or the terminal apparatus handling the second type of drawing of information related to the difference in the first type of drawing when the difference in the first type of drawing exceeds a predetermined threshold” (emphasis added).  



The prior art of record fails to teach or suggest in the context of dependent claim 15 and parent claim 1 “wherein the processor is configured to notify, via the communication interface, a user or terminal apparatus handling the first type of drawing of information related to a difference acquired by excluding the difference in the first type of drawing from a difference in the second type of drawing acquired based on a comparison between a new version and an old version of the second type of drawing”
(emphasis added).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613